ORDER
Per Curiam:
Kenneth Buekholz (“Buekholz”) appeals the trial court’s decision to deny his 29.07(d) motion to withdraw his guilty plea. Buekholz argues that the trial court erred in sentencing him as an aggravated offender under Section 577.023 RSMo. Cum. Supp. 2000 because the State failed to establish the required prior convictions. In the alternative, the State argues that the plea court did not abuse its discretion in denying the motion to withdraw his guilty *299plea because the record supports the defendant’s conviction as an aggravated offender. We affirm. Rule 30.25(b).